DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,5,6,10 ,12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al (6,271,708) in view of Kandah et al (2016/0028377 A1).
Hoshi teaches a gate driver that discharges the gate of a switch though a first resistor Rb to turn off the switch under a first set of conditions and discharges the gate through a second resistance but not the first resistor in response to a second condition (see Abstract).
The device of Hoshi differs from the claims by not using parasitic inductance as part of the factors defining the second condition that causes the discharge of the gate through a second resistance 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kandah into the teachings of Hoshi to meet the claims because both teachings use resistors in series with switches to discharge a gate to control a solid state switch in response to predefined circuit conditions with Kandah teaching a method of defining a set of circuit conditions that uses preexisting parasitic inductance to measure a circuit condition without the need of adding power consuming resistance elements in the load circuit of the solid state switch (IGBT).
With regard to the recited arrangement of series switches in claim 1 and the recited parallel arrangement of switches in claim 6, persons of ordinary skill in the art able to make use of parasitic inductance to establish a threshold circuit condition would be able to apply the above mentioned combination of teachings to both types of switch arrangements without the need for an inventive step.
Dependent claims 5,10 and 15 only recite the conventional practice of using transistor devices as the discharge switch, with the Kandah switch 104 shown to be a gated transistor device.
Allowable Subject Matter
Claims 2-4,7-9,11,13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above mentioned claims recite additional features, such as the recited comparator use of claim 2, that have not been taught or been fairly suggested by the prior art of record.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
SWJackson
January 29, 2021
/STEPHEN W JACKSON/               Primary Examiner, Art Unit 2836